Beoyles, P. J.
1. An indictment for simple larceny, which charges the accused with stealing “one black barrow hog of the value of $10, the property of W. D. Sands, also one dark red or suttie sow hog of the value of $10, the property of one W. D. Sands,” sets forth a legally sufficient description of the stolen property. Brown v. State, 44 Ga. 300; Rivers v. State, 57 Ga. 28; Harvey v. State, 121 Ga. 590 (49 S. E. 674). Under the foregoing ruling the court did not err in overruling the oral motion to quash the indictment on the ground that there was no proper and sufficient description of the stolen hogs.
*76Decided October 30, 1917.
' Indictment for larceny; from Bryan superior court — Judge Sheppard. May 9, 1917.
J. Hartridge Smith, for plaintiff in error.
W. F. Slater, solicitor-general, contra.
2. The- other assignment of error, not being referred to in the brief of counsel for the plaintiff in error; is treated as abandoned.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.